ON MOTION FOR REHEARING
POLEN, Judge.
We grant rehearing, in part, based on Jacobs v. State, 396 So.2d 1113 (Fla. 1981), as cited in the appellee’s motion. Under Jacobs it appears that we, as an appellate court, cannot order the trial court to apply Florida Rule of Juvenile Procedure 8.180(e)(3) and extend the time for speedy trial. The extension of speedy trial, in the event of an interlocutory appeal by the state, is a matter for the trial court to decide. The trial court’s decision in this regard would, of course, be subject to appellate review. State v. Barnett, 366 So.2d 411 (Fla.1978).
We therefore reverse the order of discharge to afford the state the opportunity to bring the appellee to trial. As we mentioned in our initial opinion, it may be impossible to bring the appellee to trial within ten days from the issuance of this mandate. This case has spent nine months in the appeal process.
The trial judge may apply Florida Rule of Juvenile Procedure 8.180(e)(3). The trial court should determine how long it will reasonably take for the state to bring the appellant to trial, and all other relevant factors. The trial court may then, if it so determines in accordance with this opinion, order that a trial take place as soon as possible thereafter.
REVERSED AND REMANDED.
DOWNEY and DELL, JJ., concur.